             Case 2:18-cv-01132-TSZ Document 138 Filed 03/23/21 Page 1 of 1




 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6
          ESTHER HOFFMAN, et al.,
 7
                                Plaintiffs,
 8
               v.                                        C18-1132 TSZ
 9
          TRANSWORLD SYSTEMS                             MINUTE ORDER
10        INCORPORATED, et al.,

11                              Defendants.

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
            (1)    The stipulation for leave to withdraw and substitute counsel, docket
14   no. 132, brought by Defendants National Collegiate Student Loan Trust (“NCSLT”)
     2004-2, NCSLT 2005-2, NCSLT 2005-3, NCSLT 2006-1, NCSLT 2006-3, and NCSLT
15   2007-4 (collectively, “Defendants”), is GRANTED. Ryan W. Vollans of Williams
     Kastner PLLC and Bryan C. Shartle, James K. Schultz, and Justin Homes of Sessions
16   Israel & Shartle LLC are granted leave to withdraw, effective immediately. Tim J. Filer
     of Foster Garvey PC and Gregory T. Casamento, R. James DeRose, and J. Matthew
17   Goodin of Locke Lord LLP are substituted as counsel of record for Defendants.

18           (2)   The Clerk is directed to update the docket accordingly and to send a copy
     of this Minute Order to all counsel of record.
19
           Dated this 22nd day of March, 2021.
20
                                                     William M. McCool
21
                                                     Clerk
22
                                                     s/Gail Glass
                                                     Deputy Clerk
23

     MINUTE ORDER - 1
